                 Case 2:20-cr-00106-KJM Document 35 Filed 09/21/21 Page 1 of 3


 1   CANDICE L. FIELDS
     Candice Fields Law
 2   520 Capitol Mall, Suite 750
     Sacramento, CA 95814
 3   (916)414-8050
     cfields@candicefieldslaw.com
 4
     Attorneys for Defendant
 5   Arlene Anela Kekoolani

 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00106-KJM
10
                                    Plaintiff,            STIPULATION REGARDING EXCLUDABLE
11                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                             v.                           FINDINGS AND ORDER
12
     ARLENE-ANELA KEKO OLANI                              DATE: September 21, 2021
13                                                        TIME: 2:00 p.m.
                                   Defendant.             COURT: Hon. Deborah Barnes
14

15
                                                 STIPULATION
16
            1.       By previous stipulation and order this matter was set for arraignment on September 21,
17
     2021. ECF No 33. The defendant is out of custody on conditions of release, residing in the District of
18
     Hawaii. ECF No 5.
19
            2.       By this stipulation, the parties now move to vacate the currently set arraignment date, and
20
     set an arraignment on September 28, 2021, and to exclude time between September 21, 2021 and
21
     September 28, 2021, under Local Code T4.
22
            3.       The parties agree and stipulate, and request that the Court find the following:
23
                     a)     The United States previously produced written reports and related materials, as
24
            well as a voluminous set of audio recordings and other discoverable items to defense counsel.
25
                     b)     Counsel for defendant desires additional time to review the discovery, consult
26
            with her client, conduct investigation and research related to the charges, and to otherwise
27
            prepare for a future trial.
28
                     c)     Counsel for defendant believes that failure to grant the above-requested

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00106-KJM Document 35 Filed 09/21/21 Page 2 of 3


 1          continuance would deny her the reasonable time necessary for effective preparation, taking into

 2          account the exercise of due diligence.

 3                   d)     The government does not object to the continuance.

 4                   e)     Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendant in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8          et seq., within which trial must commence, the time period of September 21, 2021 to September

 9          28, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

10          Code T4] because it results from a continuance granted by the Court at defendant’s request on

11          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

12          best interest of the public and the defendant in a speedy trial.

13          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

14   Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

15   must commence.

16          IT IS SO STIPULATED.

17

18
      Dated: September 20, 2021                                PHILLIP A. TALBERT
19                                                             Acting United States Attorney
20
                                                               /s/ JASON HITT
21                                                             JASON HITT
                                                               Assistant United States Attorney
22

23
      Dated: September 20, 2021                                /s/ CANDICE L. FIELDS
24                                                             CANDICE L. FIELDS
                                                               Counsel for Defendant
25                                                             Arlene Anela Kekoolani
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:20-cr-00106-KJM Document 35 Filed 09/21/21 Page 3 of 3


 1                                       FINDINGS AND ORDER

 2         IT IS SO FOUND AND ORDERED

 3   Dated: September 21, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME      3
30    PERIODS UNDER SPEEDY TRIAL ACT
